Citation Nr: 1624378	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for chronic cough.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus, bronchial asthma, and chronic cough.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he warrants service connection for bilateral pes planus, bronchial asthma, and chronic based upon service incurrence.  He states that he had these conditions in service and continues to have these conditions to date.  

In August 2014, the Veteran changed his request for a Travel Board hearing to a request for a RO hearing.  In December 2014, he testified at a personal hearing before the RO.  

In an April 2015 Report of General Information, the Veteran's representative was notified that the transcript of the Veteran's December 2014 RO hearing could not be located.  The RO offered the Veteran another RO personal hearing and he declined, indicating that if he wanted a Board hearing, he would make a request.  In April and May 2016, the Veteran contacted VA and requested a videoconference hearing.  
The Veteran has a right to a hearing on request. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (e), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Board videoconference hearing for the Veteran.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2015).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

